DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccune US 20100331139 in view of Sherrington US 20030047386, Kubo JP 61149611, Furumura et al. JP 57023808.
Regarding claim 1, McCune discloses: a gas turbine engine (Fig 1) in response to a thickness of a lubricant film (par 15) in a journal bearing (44) of an epicyclic gear system of the gas turbine engine, the method comprising: 
a bearing interface of the journal bearing (44) and a gear mesh of the epicyclic gear system (Mesh is between 38 and 40); 

receiving, by a signal processor from a sensor, an electrical property measurement across the lubricant film, 
wherein the electrical property measurement is taken across both a bearing interface of the journal bearing and a gear mesh of the epicyclic gear system; 
converting, by the signal processor, the electrical property measurement into a calculated lubricant film thickness measurement; 
determining, by the signal processor, whether the calculated lubricant film thickness measurement is below a predetermined minimum lubricant film thickness; and 
in response to the calculated lubricant film thickness measurement being below the predetermined minimum lubricant film thickness, 
restricting, by the signal processor, a subsequent engine restart of the gas turbine engine.
From the same field of endeavor, Sherrington teaches: 
receiving, by a signal processor from a sensor (22), an electrical property measurement across the lubricant film (Par 38-40: 22 receives measurements that is same as 20 (which measures the film thickness)), 
wherein the electrical property measurement is taken across both [[a bearing interface of the journal bearing and a gear mesh of the epicyclic gear system]] two interfaces (Fig 2; Par 37: 22 that receives signals from 20 and 40 receives signals from 42 that is from several units);
converting, by the signal processor, the electrical property measurement into a calculated lubricant film thickness measurement (Par 45 and 48: Average film thickness is calculated between two components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mccune to have the steps of receiving, by a signal from a sensor, an electrical property measurement across a lubricant film between two electrical leads and converting, by the signal processor, and then relating the electrical property measurement with lubricant thickness, wherein the lubricant supply is adjusted based on the lubricant thickness as taught by Sherrington to reduce wear (paras. 95-96 Sherrington).
From the same field of endeavor, Kubo teaches 
determining, by the signal processor, whether the calculated lubricant film thickness measurement is below a predetermined minimum lubricant film thickness (Page 2, line 20 of translated version of patent: Film thickness is measure and compared to an allowable minimum oil film thickness); and 
in response to the calculated lubricant film thickness measurement being below the predetermined minimum lubricant film thickness, restricting, by the signal processor, a subsequent engine restart of the gas turbine engine (Page 2: The start of the engine is controlled by a relay that open and closes when the based on the bearing load from the output signal from the output device 21; An is the coefficient of the allowable minimum film thickness (line 19) and when the valve doesn’t meet a threshold then an output is generated to an output device or relay. The bearing load (Equ. 5) is then calculated and prevents the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mccune as modified to calculate the film thickness and determine whether the lubricant film thickness measurement is below a predetermined minimum lubricant film thickness, and outputting, by the signal processor, an alert if the lubricant film thickness measurement is below the predetermined minimum lubricant film thickness, as taught by Kubo, so as to better prevent damage (Abstract, Kubo).
From the same field of endeavor, Furumura teaches:
wherein the electrical property measurement is taken across both a bearing interface of the journal bearing and [[a gear mesh of the epicyclic gear system]] a shaft (Fig 1 and 2; Page 2/3, par 10: Lead 8 extends to bearing 5 and lead 10 extends to shaft 9 and takes the measurement over those areas in figure 2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mccune as modified to be configured such that the sensor take measurements over the sun and bearing surfaces (corresponding to Mccune’s gear carrier 48), as taught by Furumura for the predictable result that thickness can still be successfully calculated precisely (abstract, Furumura).
that the state of the lubrication is still successfully evaluated to prevent damage.
The combination made to McCune would result in wherein the electrical property measurement is taken across both the bearing interface and the gear mesh.
Regarding claim 2, McCune discloses all of the above limitations. However, is silent as to:
wherein restricting the subsequent engine restart of the gas turbine engine comprises preventing the subsequent engine restart.
From the same field of endeavor, Sherrington teaches:
wherein restricting the subsequent engine restart of the gas turbine engine comprises preventing the subsequent engine restart (Page 2: The start of the engine is controlled by a relay that open and closes when the based on the bearing load from the output signal from the output device 21 on the next engine start up).
The combination is taught in claim 1.
Regarding claim 3, McCune discloses all of the above limitations. However, is silent as to:
wherein restricting the subsequent engine restart of the gas turbine engine comprises limiting a subsequent operating state of the gas turbine engine after the subsequent engine restart.
From the same field of endeavor, Kubo teaches:
wherein restricting the subsequent engine restart of the gas turbine engine comprises limiting a subsequent operating state of the gas turbine engine after the subsequent engine restart (Page 2: The start of the engine is controlled by a relay that open and closes when the based on the bearing load from the output signal from the output device 21 on the next engine start up).
The combination is taught in claim 1.
Regarding claim 4, McCune discloses all of the above limitations. However, is silent as to:
wherein the subsequent operating state is an operating speed of the gas turbine engine.
From the same field of endeavor, Kubo teaches:
wherein the subsequent operating state is an operating speed of the gas turbine engine (Page 2: The start of the engine is controlled by a relay that open and closes when the based on the bearing load from the output signal from the output device 21 on the next engine start up).
The combination is taught in claim 1.
Regarding claim 5, McCune discloses all of the above limitations. However, is silent as to:
wherein limiting the subsequent operating state of the gas turbine engine comprises preventing the gas turbine engine from operating above idle after the subsequent engine restart.
From the same field of endeavor, Kubo teaches:
wherein limiting the subsequent operating state of the gas turbine engine comprises preventing the gas turbine engine from operating above idle after the subsequent engine restart (Page 2: The start of the engine is controlled by a relay that open and closes when the based on the bearing load from the output signal from the output device 21 on the next engine start up which is lower than idle).
The combination is taught in claim 1.
Regarding claim 6, McCune discloses all of the above limitations. However, is silent as to:
measuring, by an electrical circuit, an electrical property across the lubricant film to obtain the electrical property measurement.
From the same field of endeavor, Sherrington teaches:
measuring, by an electrical circuit (22), an electrical property across the lubricant film to obtain the electrical property measurement (Par 38-40: 22 receives measurements that is same as 20 (which measures the film thickness)). 
The combination is taught in claim 1.
Regarding claim 7, McCune discloses all of the above limitations. However, is silent as to:
wherein measuring the electrical property comprises measuring at least one of bearing resistance, bearing capacitance, impedance, or capacitive reactance.
From the same field of endeavor, Sherrington teaches:
wherein measuring the electrical property comprises measuring at least one of bearing resistance, bearing capacitance, impedance, or capacitive reactance (Par 45 and 48: Capacitance based systems take measurements)
The combination is taught in claim 1.
Regarding claim 8, McCune discloses all of the above limitations. However, is silent as to:
comparing the electrical property measurement with a reference measurement for the electrical property and detecting contact of bearing surfaces if the electrical property measurement comprising a bearing resistance is about zero.
From the same field of endeavor, Sherrington teaches:
comparing the electrical property measurement with a reference measurement for the electrical property and detecting contact of bearing surfaces if the electrical property measurement comprising a bearing resistance is about zero (Par 45 and 48: Capacitance based systems take measurements between a target (bearing in this case) and transducer (reference)).
The combination is taught in claim 1.
Regarding claim 9, McCune discloses all of the above limitations. However, is silent as to:
wherein converting the electrical property measurement into the calculated lubricant film thickness measurement comprises calculating the calculated lubricant film thickness measurement from the electrical property measurement.
From the same field of endeavor, Sherrington teaches:
wherein converting the electrical property measurement into the calculated lubricant film thickness measurement comprises calculating the calculated lubricant film thickness measurement from the electrical property measurement (Par 38-40: 22 receives measurements that is same as 20 (which measures the film thickness)).
The combination is taught in claim 1.
Regarding claim 10, McCune discloses: a thickness of a lubricant film (Par 15) in a journal bearing of an epicyclic gear system (Fig 2-3: 36) of the gas turbine engine (Fig 1), the system comprising: 
the epicyclic gear system (36), wherein the epicyclic gear system comprises 
a sun gear (42) driven by a first shaft (18) of the operating gas turbine engine, 
a ring gear (40) connected to a fan shaft (34) of the operating gas turbine engine, and 
a set of star gears (38) radially intermediate and meshing with the sun gear and the ring gear (38 meshes with 42 and 40), 
wherein a journal pin (44) is disposed inside a first star gear of the set of star gears (First 38) and is connected to4830-1307-00533Serial No. 16/433,939 Docket No. 64365.67500 / 108165US01a gear carrier (48), 
wherein the first star gear rotates relative to the journal pin (Par 15) to define a bearing interface (60) between the journal pin and the first star gear (60 is between 44 and 38), and 
wherein the ring gear rotates relative to the first star gear to (Par 9) define a gear mesh between the first star gear and the ring gear (Mesh is between 38 and 40); 
However, McCune is silent as to: 
a first electrical lead having a first end in communication with a first conductive element on a static side of the journal bearing and a second end connected to a signal processor, 
wherein the first conductive element comprises the journal pin or the gear carrier; 
a second electrical lead having a first lead end connected to a second conductive element on a rotating side of the journal bearing and a second lead end connected to the signal processor to complete an electrical circuit, 
wherein the second conductive element comprises the ring gear or the fan shaft, wherein the signal processor is electrically connected to the first electrical lead and the second electrical lead, the signal processor configured to: 
measure an electrical property of the electrical circuit to obtain an electrical property measurement, 
wherein the electrical property measurement is taken across both the bearing interface and the gear mesh; 
compare the electrical property measurement with a reference measurement for the electrical property and detect contact of bearing surfaces if the electrical property measurement comprising a bearing resistance is about zero; 
convert the electrical property measurement into a calculated lubricant film thickness measurement; 
compare the calculated lubricant film thickness measurement with a predetermined minimum lubricant film thickness; and 
restrict a subsequent engine restart of the gas turbine engine if the calculated lubricant film thickness measurement is less than the predetermined minimum lubricant film thickness.
From the same field of endeavor, Sherrington teaches: 
the signal processor (Fig 1: 30) configured to: 
measure an electrical property of the electrical circuit (22) to obtain an electrical property measurement (Par 38-40: 22 receives measurements that is same as 20 (which measures the film thickness)), 
wherein the electrical property measurement is taken across both [[the bearing interface and the gear mesh]] two interfaces (22 and 40); 
compare the electrical property measurement with a reference measurement for the electrical property and detect contact of bearing surfaces if the electrical property measurement comprising a bearing resistance is about zero (Par 45 and 48: Capacitance based systems take measurements between a target (bearing in this case) and transducer (reference)); 
convert the electrical property measurement into a calculated lubricant film thickness measurement (Par 45 and 48: Average film thickness is calculated between two components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mccune to have the steps of receiving, by a signal from a sensor, an electrical property measurement across a lubricant film between two electrical leads and converting, by the signal processor, and then relating 
From the same field of endeavor, Kubo teaches 
compare the calculated lubricant film thickness measurement with a predetermined minimum lubricant film thickness (Page 2, line 20 of translated version of patent: Film thickness is measure and compared to an allowable minimum oil film thickness); and 
restrict a subsequent engine restart of the gas turbine engine if the calculated lubricant film thickness measurement is less than the predetermined minimum lubricant film thickness (Page 2: The start of the engine is controlled by a relay that open and closes when the based on the bearing load from the output signal from the output device 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mccune as modified to calculate the film thickness and determine whether the lubricant film thickness measurement is below a predetermined minimum lubricant film thickness, and outputting, by the signal processor, an alert if the lubricant film thickness measurement is below the predetermined minimum lubricant film thickness, as taught by Kubo, so as to better prevent damage (Abstract, Kubo).
From the same field of endeavor, Furumura teaches:
a first electrical (Fig 1: 8) lead having a first end (6) in communication with a first conductive element on a static side of the journal bearing and a second end connected to a signal processor (12 being analogous to the end of the signal processor of Sherrington) , 
wherein the first conductive element comprises the journal pin or the gear carrier (5 being analogous to the bearing of McCune); 
a second electrical lead (10) having a first lead end connected to a second conductive element on a rotating side of the journal bearing (10 end being connected to the shaft) and a second lead end connected to the signal processor to complete an electrical circuit (Fig 2), 
wherein the second conductive element comprises the ring gear or the fan shaft (9), wherein the signal processor is electrically connected to the first electrical lead and the second electrical lead (Fig 2), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Mccune as modified to be configured such that the first lead has a first end directly connected to the bearing holder (corresponding to Mccune’s gear carrier 48), as taught by Furumura for the predictable result that thickness can still be successfully calculated precisely (abstract, Furumura).
that the state of the lubrication is still successfully evaluated to prevent damage.
The combination made to McCune would result in wherein the electrical property measurement is taken across both the bearing interface and the gear mesh.
Regarding claim 12, McCune discloses all of the above limitations. However, is silent as to:
wherein the first conductive element on the static side of the journal bearing comprises the journal pin

wherein the first conductive element on the static side of the journal bearing comprises the journal pin (Fig 1: 5).
The combination is taught in claim 10.
Regarding claim 13, McCune discloses all of the above limitations. However, is silent as to:
wherein the second conductive element on the rotating side of the journal bearing comprises the fan shaft.
From the same field of endeavor, Furumura teaches:
wherein the second conductive element on the rotating side of the journal bearing comprises the fan shaft (Fig 1: 9).
The combination is taught in claim 10.
Regarding claim 14, McCune discloses all of the above limitations. However, is silent as to:
wherein the electric property measurement comprises at least one of bearing resistance, bearing capacitance, capacitive reactance, or impedance.
From the same field of endeavor, Sherrington teaches:
wherein the electric property measurement comprises at least one of bearing resistance, bearing capacitance, capacitive reactance, or impedance (Par 45 and 48: Capacitance based systems take measurements)
The combination is taught in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747